Citation Nr: 1549583	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-18 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, New Mexico


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses at a non-VA facility on October 5, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 administrative decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Medical Center.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.  

In October 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

The Veteran has claimed reimbursement for emergency medical expenses incurred at a non-VA hospital from an October 5, 2011 visit.  In this regard, the Veteran has provided statements and testified at her October 2015 Board hearing that, on October 5, 2011, she began experiencing widespread complaints of numbness and tingling and thought that she was experiencing a heart attack or stroke.  She had a friend drive her to the nearest private emergency room for treatment.  Although she had considered driving to the VA Medical Center in Albuquerque, New Mexico, the nearest VA emergency care facility available, it was noted that such facility was over 21 miles away and with traffic would have taken almost 45 minutes.  Because of the emergent nature of her complaints, she elected to go to the closest facility for treatment.

In a May 2012 decision, the VA Medical Center denied the Veteran's claim for reimbursement, finding that the Veteran could have feasibly traveled to the Albuquerque, New Mexico VA Medical Center for her treatment.

The Veteran additionally indicated at her October 2015 Board hearing that she has had prior medical treatment for her heart, to include having two stents implanted, at the VA Medical Center.  However, a review of the Veteran's claims file reveals that no VA treatment notes are currently of record.

VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities under certain emergent circumstances when VA or other Federal facilities are not feasibly available, provided that the treatment involves a service-connected disability or a nonservice-connected disability that is caused by or aggravated by a service-connected disability.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The record shows that service connection has not been established for any disabilities; thus, the criteria for payment under 38 U.S.C.A. § 1728  are not met.

Consequently, the only possible route to entitlement to reimbursement or payment of unauthorized medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a non-service-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2015).

Pursuant to 38 U.S.C.A. § 1725  and 38 C.F.R. § 17.1002(a)-(h) (2015), eligibility for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under the statute and the implementing regulations, is dependent on all of the following conditions: 

 (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

 (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

 (d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

 (f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

 (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

 (h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).
38 C.F.R. § 17.1002(a)-(h) (2014).

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).

Here, it is unclear the extent to which the Veteran was enrolled in VA healthcare system and when it was last utilized, as required by subpart (d) referenced above, as no VA treatment notes are of record.  Accordingly, a remand is necessary to obtain any potential outstanding VA treatment notes in order to ascertain the Veteran's entitlement to reimbursement based upon her establishment of all of the aforementioned criteria.  This is particularly relevant considering that the Veteran has testified that she received VA treatment for her heart, the very condition for which she sought the non-VA emergency care.

Additionally, the Veteran has provided statements and testimony at the October 2015 Board hearing, that she has a letter from a Dr. B., her VA physician, dated June 19, 2012, who has opined that she acted appropriately in going to the nearest emergency room as opposed to driving to the nearest VA Medical Center.  To the extent that this letter is among the Veteran's VA outpatient treatment records, it is of utmost relevance to associate this evidence with the claims file.

Last, there appears to be a discrepancy in the dollar amount that was presented to the VA Medical Center for reimbursement from the non-VA emergency center, as VA notes that the amount in controversy is $2,942.00 and the Veteran claims that it is actually $4,093.00.  A review of the claims file does not appear to show any bill provided by the private hospital, other than a reference made by the VA Medical Center that it had received a request for payment from that private hospital in the amount of $2,942.00.  To the extent that the Veteran alleges she paid more, the Board finds that the Veteran should be requested to provide such documentation showing the amount she actually paid.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records to include records dated in the two years prior to October 5, 2011.  Also, in particular, the AMC should attempt to associate any records from a Dr. B., to specifically include any letter dated June 19, 2012.  All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Additionally, the Veteran should be requested (i) to provide a copy of Dr. B.'s June 19, 2012 letter, and (ii) to provide any available documentation of her incurred expenses related to the October 5, 2011 emergency visit in regard to her contention that the amount in controversy is $4,093.00 rather than $2,942.00 as indicated by the VA Medical Center.  

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




